     Case 3:17-cv-00609-B Document 40 Filed 12/07/18                                     Page 1 of 2 PageID 285



                               IN THE UNITED STATES DISTRICT COURT
                               FOR THE NORTHERN DISTRICT OF TEXAS
                                         DALLAS DIVISION

TONY AND MII’S, INC., et al,                                     §
                                                                 §
                    Plaintiffs,                                  §
                                                                 §
v.                                                               § Civil Action No. 3:17-CV-609-B
                                                                 §
UNITED STATES OF AMERICA,                                        §
                                                                 §
                    Defendant.                                   §

                                                            ORDER

          By electronic order of reference filed December 7, 2018, before the Court for determination

is United States’ Emergency Motion for Protective Order Pursuant to Fed. R. Civ. P. 26(c) and Brief,

filed December 7, 2018 (doc. 38). Having reviewed the motion and the requested relief to determine

the nature of the alleged emergency, the Court finds that no harm or prejudice to the parties will result

if the five depositions that are the subject of the motion, (see doc. 38-1), are stayed pending expedited

briefing and consideration of the motion. The five depositions that are the subject of the above-

referenced motion is hereby STAYED pending further order of this Court.

          The respondent may file a response and brief containing citations to relevant authorities1 no

later than Monday, December 17, 2018. The movant may not file a reply.

          An oral argument has been scheduled for Wednesday, December 19, 2018, at 9:00 a.m. in

courtroom 1566. Unless otherwise ordered, the motion will be determined based on the relevant

filings. No evidence will be received at the oral argument. Counsel for all parties must confirm

their attendance at least two days prior to the hearing by contacting Courtroom Deputy Marie

Castañeda at (214) 753-2167. Failure to confirm or to attend the hearing without obtaining

          1
           Local Rule 7.1 of the Local Civil Rules for the Northern District of Texas requires the filing of briefs in support of
most motions. Pursuant to subsection (d), briefs shall contain a “party’s contentions of fact and/or law, and arguments and
authorities.” (emphasis added). Briefs containing authorities greatly assist the Court in making rulings more expeditiously.
    Case 3:17-cv-00609-B Document 40 Filed 12/07/18              Page 2 of 2 PageID 286



permission of the Court will result in appropriate sanctions.

       SO ORDERED on this 7th day of December, 2018.



                                                       ___________________________________
                                                       IRMA CARRILLO RAMIREZ
                                                       UNITED STATES MAGISTRATE JUDGE
